Citation Nr: 1301733	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-32 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to February 11, 2008, for the assignment of a 70 percent disability evaluation for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to February 11, 2008, for the grant of a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In a February 2009 rating decision, the Veteran was assigned a disability evaluation of 70 percent for his PTSD and awarded TDIU benefits.  An effective date of February 11, 2008, was assigned.  

In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Portland, Oregon.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As of August 15, 2005, the Veteran's PTSD has been manifested by severe social and occupational impairment, episodes of irritability and rage, and neglect of personal appearance or hygiene.  

2.  As of August 15, 2005, the Veteran's service-connected PTSD has rendered him unable to obtain or maintain substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a 70 percent disability evaluation for PTSD, as of August 15, 2005, have been met.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151(a), 3.400 (1994 & 2012).  

2.  The criteria for establishing entitlement to TDIU benefits, as of August 15, 2005, have been met.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151(a), 3.400 (1994 & 2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 510(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

The submission of certain medical records may constitute an informal claim for an increase in disability compensation.  38 C.F.R. § 3.155(a).  When considering "informal claims" based on medical records, the "date of claim" will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment and the date of receipt for evidence from a private physician, layman, state, or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).  

Facts and Analysis

VA received a claim of entitlement to service connection for PTSD from the Veteran on August 15, 2005.  In February 2006, PTSD was granted and a disability evaluation of 10 percent was assigned, effective as of August 15, 2005.  In August 2006, the Veteran expressed disagreement with the assigned rating and also alleged he was unemployable.  The 10 percent rating was continued in an October 2006 rating decision.  A timely notice of disagreement was received in January 2007.  Subsequent to a December 2007 statement of the case, the Veteran's disability evaluation was increased to 30 percent, effective as of August 15, 2005, in a December 2007 Decision Review Officer Decision.  The Veteran appealed this decision to the Board in January 2008.  In a January 2009 Decision Review Officer Decision, the Veteran's disability evaluation was increased to 70 percent, effective as of February 11, 2008.  The Veteran was also granted TDIU benefits at this time.  The Veteran has continued to express disagreement with the assigned evaluations, alleging that he is entitled to a 70 percent disability evaluation and TDIU benefits as of August 15, 2005 - the date his original claim was received by VA.  

The record contains a private comprehensive psychodiagnostic evaluation dated September 2005 and signed by a physician with the initials T.B.S.  The Veteran reported numerous symptoms, including insomnia, stress, disturbing dreams and intrusive recollections.  The Veteran's occupational history was described as "very varied."  The Veteran also reported a long-standing history of alcohol dependence beginning at the age of 18 and persisting to the present date.  He also reported using cannabis since late adolescence until approximately 10 years earlier.  He also reported experimenting with drugs such as LSD and cocaine during his late adolescence and early adulthood.  Dr. S concluded that the impact of the Veteran's alcohol and substance use was moderate to severe.  The Veteran was diagnosed with alcohol dependence, alcohol-induced mood disorder, rule out major depressive disorder and rule out narcotic abuse/dependence.  An Axis II diagnosis of adult antisocial behavior was also assigned.  Dr. S concluded that the Veteran's Global Assessment of Functioning (GAF) score was currently between 45 and 50.  

The Veteran also took part in an Agent Orange Registry examination in September 2005.  It was noted that while the Veteran drank some before Vietnam, his problems with anxiety and depression started right after he received a "Dear John" letter during service.  He endorsed symptoms of nightmares and night sweats after returning from Vietnam.  He also became reclusive and his wife described symptoms such as depression, insomnia, anxiety, rage and irritability.  Diagnoses of anxiety, depression and continuous alcohol abuse were noted.  

The Veteran also underwent a general VA examination in September 2005.  The Veteran again reported nightmares and night sweats after returning from Vietnam, as well as problems with becoming reclusive and irritable.  The Veteran was diagnosed with depression, anxiety and a possible character disorder.  It was determined that anxiety and depression would "definitely interfere with employment."  In October 2005, the Social Security Administration (SSA) determined that, without drugs and alcohol, the Veteran did not meet marked severity sufficient to limit his ability to work a 40 hour work week.  

The Veteran was also afforded a VA PTSD examination in October 2005.  It was noted that no psychological testing was administered but that psychological testing from the Veteran's 1999 residential treatment at VA was available and reviewed.  Letters from the Veteran's two ex-wives, his mother and a childhood friend were also reviewed.  The Veteran reported a childhood history of being very afraid of his father.  The Veteran denied any emotional problems or other disabilities as a child, aside from noting that people told him he was a slow learner.  He then reported that he first went off the deep end while in the military after receiving a "Dear John" letter.  He then described a number of other stressors during military service, including seeing the body of an individual he knew following a plane crash, serving in areas that were constantly under attack and seeing many body bags.  The examiner concluded that the Veteran's post-military psychosocial adjustment had been poor, with limited family functioning, disregard for his physical health, modest or non-existent social and interpersonal relationships and episodes in which his self-care was non-existent.  The examiner diagnosed the Veteran with combat-related PTSD and chronic alcohol dependence.  An Axis II diagnosis of a personality disorder, not otherwise specified, was also assigned.  A GAF score of 50 was assigned as the Veteran's disability resulted in serious impairment in social, occupational and other functioning.  The examiner opined that absent the Veteran's pre- and post-military stressors and his alcohol dependence, his functioning would have shown some mild symptoms with an estimated GAF of approximately 70.  The examiner determined that the Veteran should be rated as incompetent for VA purposes because he is unlikely to be capable of managing his benefit payments in his own best interest.  

The record also contains a Social Security Administration (SSA) disability analyst's report dated January 2006.  It was noted that while there were allegations of anxiety, depression and PTSD, these were more as a result of alcohol abuse.  It was determined that the Veteran was capable of simple routine tasks.  

The Veteran underwent a VA mental health consultation in May 2006.  While PTSD was not noted at this time, the Veteran was found to be suffering from depression and alcohol abuse/dependence.  It was determined that the Veteran's condition resulted in severe impairment.  

According to an August 2006 VA outpatient treatment record, the Veteran was suffering from PTSD and a depressive disorder.  The examining psychiatrist concluded that the Veteran was totally disabled from working at any type of occupation.  It was noted that his PTSD was so acute that it would grossly interfere with work.  The same VA psychiatrist opined in July 2006 that the Veteran was totally unable to work at this time.  A September 2006 VA treatment record also indicates that the Veteran had been unemployable for at least 25 years.  He had only recently addressed his chronic combat PTSD, and he fit the criteria for being permanently unemployable.  

In September 2006, the Veteran and his wife reported that they believed his PTSD issues were getting better with current treatment.  An October 2006 VA treatment record also indicates that, overall, the Veteran's mental functioning had improved and his alcohol consumption had "diminished some."  However, in February 2007, the Veteran reported that he had been having flashbacks for the past three weeks and that he had started to drink more in response to these.  

According to a July 2007 VA note, the Veteran was working in a stained glass shop.  It was noted that he was in receipt of nonservice-connected pension benefits and that he would not be seeking long-term employment.  His hours were noted to be from 3:00 p.m. to 9:00 p.m.  A January 2008 VA treatment record also indicates that the Veteran was not bothered by family or social problems and that he had not experienced any psychological or emotional problems at any time in the last 30 days.  

The record contains a February 2008 psychodiagnostic testing evaluation performed by a private physician with the initials D.C.  The Veteran described a history of childhood abuse.  He also reported that he started drinking alcohol at the age of 16 and that he experimented with drugs such as LSD in the late 1960s and early 1970s.  The Veteran also indicated that after he left military service he "just bounced around from job to job."  The Veteran reported that he got fired from most jobs because of his drinking.  Dr. C concluded that the Veteran suffered from PTSD, alcohol dependence, major depressive disorder and a generalized anxiety disorder.  He also had an Axis II diagnosis of a personality disorder, not otherwise specified.  A GAF score of 43 was assigned.  Dr. C noted that the underlying question for this evaluation was the degree to which the Veteran's nearly lifelong pattern of failure and inability to deal effectively with his own life was due to his alcoholism versus his PTSD.  Dr. C explained that there was no evidence of any difficulties with depression, social isolation or debilitating anxiety prior to military service.  As such, it was hard for him to see how the actual experiences of the horrors of war were not the causal factors in the Veteran's initial dysfunction.  Dr. C did note that the Veteran's alcoholism had contributed substantially to his inability to function effectively in the world and maintain gainful employment.  However, PTSD is an anxiety disorder and alcohol is one of the most effective anxiolytic substances known.  Dr. C concluded that it was not clear whether the Veteran would have ended up using alcohol if it had not been for his military experiences.  Also, regarding the Veteran's diagnosis of a personality disorder, Dr. C explained that sufficiently traumatic experiences could precipitate characterological disturbances.  Finally, Dr. C concluded that the Veteran's primary problem was his PTSD related to military service.  

The Veteran was afforded another VA examination in July 2008.  It was noted that he was renting a room in the house of his ex-wife and that they had not been in a relationship since 1999.  It also appeared that the Veteran had not worked at all since 1996, and prior to that, he had intermittent temporary labor work.  It was noted that the Veteran had a history of alcohol abuse and that he experimented with various drugs in the 1960s and 1970s, including LSD and cocaine.  The examiner reviewed a statement from a private physician with the initials D.C. that noted a lifelong pattern of failure and an inability to deal effectively with his life due to alcoholism versus PTSD.  Upon examination, it was determined that the Veteran suffered from Axis I diagnoses of PTSD, depression, alcohol dependence and a history of polysubstance abuse.  The Veteran also had an Axis II diagnosis of a "probable" personality disorder.  The examiner assigned an overall GAF score of 45 and a GAF score of 58 for his PTSD and military trauma.  

The examiner explained that while the Veteran did meet the criteria for a diagnosis of PTSD, the physical and verbal abuse he was exposed to as a child were also significant.  It was also noted that the Veteran was documented as having used alcohol and substances prior to entering the military.  In summary, the examiner noted that it was at least as likely as not that the Veteran did experience and witness life-threatening events while in the military.  However, it was less likely than not that the Veteran's level of combat exposure would support a diagnosis of PTSD with severe symptoms.  The examiner was of the opinion that a portion of the Veteran's PTSD symptoms was related to his childhood abuse.  However, the examiner opined that it was at least as likely as not that the Veteran's military service aggravated his preexisting traumas.  The conditions from his childhood and pre-military years were inextricably intertwined and could not be separated without debate.  In addition, the examiner opined that it was more likely than not that the Veteran's Axis II personality disorder accounted for much of his symptomatology, and it was less likely than not that the Veteran's combat experiences from Vietnam are the sole cause of his current depressive, anxiety and PTSD symptoms.  Finally, the examiner opined that it was more likely than not that the Veteran's inability to obtain and maintain gainful employment was directly related to his Axis II diagnoses and his alcohol dependence.  

The Veteran also underwent a sleep study with VA in October 2008.  It was determined that the Veteran suffered from fatigue, rule out obstructive sleep apnea.  He was also felt to be suffering from parasomnias, probably secondary to PTSD versus night terror versus REM behavior disorder versus obstructive sleep apnea.  

The record also contains a letter dated January 2009 and signed by a private physician with the initials D.C.  According to Dr. C, the July 2008 VA examiner appeared to suggest that the Veteran's history of drug experimentation in his young adulthood contributed to his PTSD.  Dr. C was of the opinion that there was nothing of record to suggest that the Veteran was dependent upon these substances or that he was involved in serious drug abuse.  Dr. C also noted that the VA examiner expressed concerns regarding the fact that the Veteran was diagnosed with a personality disorder.  Dr. C indicated that research conducted on Vietnam veterans at the Seattle VA in the 1960s and 1970s found that it was possible to include characterological disturbances later in life if the stressors were severe enough.  Finally, Dr. C noted that the VA examiner opined that it was more likely than not that the Veteran's inability to obtain or maintain gainful employment was directly related to his Axis II diagnoses and his alcohol dependence, rather than PTSD.  Dr. C explained that there was nothing in the DSM-IV diagnostic manual that discussed how to "parcel" amounts of functioning out to different circumstances or trauma.  Dr. C opined after more than four hours with the Veteran that his primary diagnosis was PTSD, rather than alcoholism or a personality disorder.  

Dr. C submitted an additional statement dated March 2009.  According to Dr. C, the Veteran's PTSD symptomatology did not have a sudden onset.  The Veteran's history of deep and abiding psychological dysfunction since his return from Vietnam.  It was also noted that a detailed analysis of the Veteran's and his wife's reported history revealed that the Veteran had been quite dysfunctional for a very long time.  In summary, Dr. C explained that it was groundless for anyone to maintain that the Veteran's symptoms had a sudden onset and that there was no basis to suggest that it was more appropriate to determine that his symptomatology worsened at a later date rather than as of the date of his original claim.  

The Veteran and his ex-wife also provided testimony in support of his claim in August 2011.  The Veteran's representative discussed some of the evidence of record suggesting that the Veteran was unemployable as of 2005.  The Veteran's wife also provided testimony.  It was noted that she remarried the Veteran in 2009.  She described how the Veteran had been homeless in the past until moving in with her.  She had been involved in his treatment since 2000.  

The record also contains numerous lay statements in support of the Veteran's claim.  According to a letter dated July 2008 and signed by an individual with the initials S.K., it was her opinion that the Veteran was not able to find or keep a steady job.  It is unclear what credentials this individual had to qualify her to offer this opinion.  Numerous other statements from individuals who have known the Veteran for much of his life describe his symptomatology, including becoming extremely uncomfortable in public places, his inability to sleep and his depression and excessive drinking.  

70 Percent Disability Evaluation for PTSD

As already noted, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In the present case, the Veteran is alleging that he is entitled to an effective date of August 15, 2005, for the assignment of a 70 percent disability evaluation for his PTSD.  As will be discussed below, the Board finds that the evidence of record is at least in equipoise.  

Prior to February 11, 2008, the Veteran was rated as 30 percent disabled due to his service-connected PTSD.  A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 70 percent rating, however, contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A September 2005 private psychiatric note reflects a GAF score of between 45 and 50.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  The Veteran was also noted to be suffering from symptoms of irritability and rage during his September 2005 Agent Orange Registry examination.  A September 2005 VA examiner also concluded that the Veteran's symptoms of anxiety and depression would "definitely interfere" with his employability.  

The October 2005 VA examiner also concluded that the Veteran suffered from PTSD and that since military service, he had poor psychosocial adjustment with limited family functioning, disregard for his physical health or self-care and modest or non-existent social and interpersonal relationships.  The Board recognizes that the VA examiner suggested that the majority of the Veteran's problems were due to pre-military stressors, post-military stressors and alcohol dependence.  Likewise, the July 2008 VA examiner also concluded that it was more likely than not that the Veteran's inability to obtain and maintain gainful employment was directly related to his Axis II diagnoses and alcohol dependence.  However, these opinions are directly contradicted by the private physician of record, Dr. C.  After performing psychodiagnostic testing in February 2008, Dr. C concluded that the Veteran's primary problem was PTSD related to military service.  Dr. C also explained that there was no indication of a psychiatric disorder prior to military service, and as such, it was hard for him to see how the actual experience of the horrors of war was not the causal factor in the Veteran's initial dysfunction.  Dr. C further noted that it was not clear whether the Veteran would be dependent on alcohol if it were not for his attempting to mask his PTSD symptomatology.  The Board is not disputing that the Veteran reported using alcohol and illicit substances prior to military service.  However, as explained by Dr. C in January 2009, there was nothing of record to suggest that the Veteran was dependent on alcohol or that he was involved in serious drug abuse prior to his military service.  Finally, in March 2009, Dr. C concluded that the Veteran's PTSD did not have a sudden onset, as he had a history of deep and abiding psychological dysfunction since his return from Vietnam.  This opinion was based on examination of the Veteran and a review of statements from the Veteran and his wife.  In conclusion, Dr. C stated that there was no basis to suggest that the Veteran's symptomatology suddenly worsened in 2008 rather than as of the date of his original claim. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that the Board cannot make our own independent medical determinations, and that the Board must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans, 12 Vet. App. at 30; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.  

The record reflects that Dr. C performed an extensive evaluation of the Veteran in 2008.  In contrast, the October 2005 VA examiner specifically noted that no psychological testing was performed at this time.  Rather, testing from 1999 was reviewed.  Furthermore, the October 2005 and July 2008 VA examination reports appear to rely, at least in part, on the presumption that the Veteran suffered from a psychiatric disorder prior to military service, or, that he was dependent on alcohol and/or drugs prior to military service.  Dr. C explained, however, that there is nothing of record to suggest that either of these scenarios are accurate.  A review of the evidence of record by the Board also fails to reflect that the Veteran suffered from a psychiatric disorder prior to military service or that he was dependent on alcohol.  The Board recognizes that the Veteran has been diagnosed with a personality disorder and that such a disorder is deemed to be congenital.  However, Dr. C referenced a study by the Seattle VA performed in the 1960s and 1970s that suggested it was at least possible for characterological disturbances to occur later in life if the stressors were severe enough.  A VA psychiatrist also concluded in August 2006 that the Veteran was totally unemployable due to his PTSD and depression.  

Having considered the above evidence, the Board finds that there is essentially an equal amount of positive and negative evidence in this case.  As such, the claim is in equipoise.  When a claim is in equipoise, the Veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence demonstrates that the Veteran has suffered from PTSD since at least August 15, 2005, that has been of such severity as to render him totally unemployable.  It has also resulted in severe symptomatology such as irritability and rage, modest or non-existent social and interpersonal relationships, disregard for physical health and periods where self-care was non-existent.  As such, the Veteran's symptomatology associated with his PTSD would be more appropriately characterized as 70 percent disabling, rather than 30 percent disabling, since the receipt of his claim on August 15, 2005.  

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that his PTSD has been at least 70 percent disabling since the receipt of his claim.  See 38 U.S.C. § 5107(b).  As such, the claim of entitlement to an effective date of August 15, 2005, for the assignment of a 70 percent disability evaluation for PTSD is granted.

TDIU

The Veteran also asserts that he is entitled to TDIU benefits as of August 15, 2005 - the date of receipt of his original claim.  Again, the evidence of record is in relative equipoise regarding this issue.  As such, the claim must be granted.  

Initially, the Board recognizes that the Veteran did not actually claim that he was entitled to TDIU benefits in August 2005.  However, the Board finds that this was an extrinsic part of the Veteran's initial claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (finding that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  In his August 2006 notice of disagreement following the grant of service connection for PTSD, the Veteran asserted that he disagreed with the assigned disability rating for, among other reasons, his difficulties with finding a job.  The Veteran also asserted that he was unemployable in a separate statement received the same day as his notice of disagreement.  As such, it is clear that the Veteran has been asserting that his PTSD has rendered him unemployable throughout the pendency of this claim.  

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  The record demonstrates that the Veteran is service-connected for PTSD, now rated as 70 percent disabling since August 15, 2005.  As such, he meets the minimum threshold for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

The next question that must be decided is whether the Veteran's PTSD has resulted in impairment so severe as to render it impossible for the average person to follow a substantially gainful occupation since August 15, 2005.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

According to a private September 2005 private psychodiagnostic evaluation, the Veteran had a very varied occupational history.  The September 2005 VA examiner also opined that the Veteran suffered from anxiety and depression of such severity as result in definite interference with employment.  A VA psychiatrist also repeatedly asserted in 2006 that the Veteran's PTSD rendered him totally disabled from working any type of occupation and that this had been the case for the past 25 years.  Dr. C also opined in February 2008 that the Veteran's primary problem was PTSD related to military service.  While Dr. C did opine that the Veteran's alcoholism contributed substantially to his inability to function effectively in the world and maintain gainful employment, he stressed that PTSD was an anxiety disorder and that alcohol was one of the most effective anxiolytic substances known.  As such, it was unclear whether the Veteran ever would have become dependent on alcohol if not for his military experiences.  Dr. C further stressed in January 2009 that the Veteran's primary diagnosis was PTSD.  He also explained in March 2009 that there was no basis to suggest that the Veteran's PTSD suddenly worsened during the pendency of his claim, suggesting that it resulted in unemployability throughout the claims period.  

As discussed in the previous section, the October 2005 and July 2008 VA examiners did relate the Veteran's unemployability to a personality disorder and alcohol dependence.  However, as already noted, Dr. C correctly indicated that the record fails to reflect that the Veteran's actual dependence on alcohol manifested prior to his in-service military trauma.  Also, Dr. C explained that there was no basis for parceling out the Veteran's symptomatology and assigning it to one psychiatric disability or another.  Dr. C noted that there is no evidence of a pre-service psychiatric disorder and that the Veteran's predominant diagnosis is PTSD.  A VA psychiatrist also concluded on multiple occasions in 2006 that the Veteran's PTSD was of sufficient severity as to render him totally unemployable.  As such, the evidence of record is at least in equipoise regarding the issue of whether the Veteran's PTSD or a personality disorder is responsible for his unemployability.  

The Board notes that the SSA concluded in October 2005 that the Veteran's disabilities, without alcohol or drug use, were not of sufficient severity to limit his ability to work a 40 hour week.  However, as noted by Dr. C, it is unclear whether the Veteran's alcohol dependence would have developed to its current level if not for his in-service military trauma.  Further, the September 2005 VA examiner concluded that the Veteran's depression and anxiety would "definitely" result in impaired employment.  A VA psychiatrist also repeatedly asserted that the Veteran's PTSD was so severe in 2006 that it would result in a total inability to work.  As such, the Veteran does not find the SSA opinion to be persuasive in this case.  

Finally, the Board recognizes that a July 2007 VA treatment note indicated that the Veteran was working in a stained glass shop.  However, the record reflects that this did not amount to substantially gainful employment.  While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."  The VA treatment note reflects that the Veteran's hours were from 3:00 p.m. to 9:00 p.m. and that he was not working full time.  Also, according to the July 2008 VA examiner, the Veteran had not worked since 1996.  As such, it appears what little time was spent in a glass shop did not amount to a substantially gainful occupation.  

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that his service-connected PTSD has rendered him unable to obtain or maintain substantial gainful employment since the receipt of his claim on August 15, 2005.  See 38 U.S.C. § 5107(b).  As such, the claim of entitlement to an effective date of August 15, 2005, for the establishment of TDIU benefits is granted.








	(CONTINUED ON NEXT PAGE)
ORDER

An effective date of August 15, 2005, for the establishment of a 70 percent disability evaluation for PTSD, is granted.  

An effective date of August 15, 2005, for the establishment of TDIU benefits, is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


